



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Del Mastro, 2017 ONCA 711

DATE: 20170913

DOCKET: C61958

Strathy C.J.O., Benotto and Miller JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Dean Del Mastro

Appellant

Scott Fenton, for the appellant

Croft Michaelson, Q.C. and Brendan Gluckman, for the
    respondent

Heard: June 22, 2017

On appeal from the judgment of Justice J. Bryan
    Shaughnessy of the Superior Court of Justice, dated April 5, 2016, with reasons
    reported at 2016 ONSC 2071, [2016] O.J. No. 1731, dismissing an appeal from the
    convictions entered on October 31, 2014, by Justice Lisa Cameron of the Ontario
    Court of Justice, with reasons reported at 2014 ONCJ 605, [2014] O.J. No. 5482.

Strathy C.J.O.:

A.

synopsis

[1]

The appellant, Dean Del
    Mastro, the successful candidate for the riding of Peterborough in the 2008
    federal election, was tried in the Ontario Court of Justice on charges under
    the
Canada Elections Act
, S.C. 2000, c. 9 (
CEA
).
[1]
The Crown alleged that he had circumvented election expense limits by using his
    own money to purchase voter canvassing and get-out-the-vote (GOTV) services,
    persuaded the supplier to send him a false invoice and participated with his
    official agent in filing a false election campaign return.

[2]

He was convicted of
    exceeding his election expense limit (count one), of wilfully exceeding his
    personal contribution limit (count two) and of filing a false or misleading election
    campaign return (count three). He was sentenced to 30 days in jail together
    with a four month conditional sentence and 18 months probation. The trial judge
    also imposed a restitution order requiring him to pay $10,000 to the
    Peterborough Electoral District Association.

[3]

Del Mastro appealed his
    conviction and sentence to the Superior Court of Justice. His appeals were
    dismissed by the Summary Conviction Appeal Judge (SCAJ), subject only to a
    variation of his sentence setting aside the restitution order. He now appeals,
    with leave, to this court.

[4]

For the reasons set out
    below, I would dismiss the appeal.

[5]

On the first two counts, I
    reject his submission that the trial judge and the SCAJ erred in their
    interpretation of the
CEA
by failing to consider whether the work for
    which he was billed was actually used by his campaign and whether the amount he
    was billed reflected the commercial value of the work.

[6]

On the third count, it is my
    view that Del Mastro was properly found guilty as a party to an offence
    committed by his official agent. The party liability provisions of the
Criminal
    Code
apply to offences under the
CEA
. All of the provisions of
    the
Code
are incorporated into offences created by other federal
    legislation by virtue of s. 34(2) of the
Interpretation Act
, R.S.C.
    1985, c. I-21, unless that legislation otherwise provides. I find that the
CEA
does not otherwise provide.

[7]

I would decline to consider Del
    Mastros assertion that the trial judge erred in drawing an adverse inference
    from his failure to call certain witnesses. Del Mastro neither sought nor
    obtained leave to appeal on this issue.

[8]

Del Mastro abandoned his
    sentence appeal in oral argument.

B.

the
canada elections act

[9]

To give context to the facts,
    issues and arguments on this appeal, I begin by explaining how the
CEA
regulates election financing and, in particular, campaign spending.
[2]

[10]

The primary purpose of the federal election financing system, embodied
    in the
CEA
, is to ensure that Canadian elections
    are fair and democratic and that all Canadians have a fair and equitable chance
    to be heard and elected. This is achieved, in part, through election expense
    limits and the provision of public financing to qualified candidates through partial
    expense reimbursement. In return, parties and candidates must adhere to strict
    spending and financial reporting rules, with compliance monitored by Elections
    Canada.

[11]

The
CEA

regulates election financing by,
    among other things: (a) limiting political contributions, both in the amount
    that an individual can contribute and by prohibiting contributions from all but
    individuals; (b) imposing election expense limits on individual candidates and
    on registered parties; (c) providing for partial reimbursement, out of public funds,
    of election expenses incurred by candidates and registered parties; and (d)
    requiring candidates and registered parties to disclose their electoral
    campaign expenses and contributions by filing returns within specified time
    limits and by providing for auditing of those returns to demonstrate compliance
    with the legislation.

[12]

By requiring reporting and auditing of campaign contributions and election
    expenses, the
CEA

ensures accountability and
    transparency, thereby enhancing public confidence in the fairness of the
    electoral process.

[13]

The
    election expense limits provide a level playing field for those seeking elected
    office in two ways relevant to this appeal. First, there is a limit on the
    amount of expenses a candidate may incur during an election campaign. In 2008, the
    limit applicable to the Peterborough riding was $92,566. Second, the
CEA
also limits the amount that a candidate may personally contribute to his or her
    campaign. In 2008, the limit was $2,100.

[14]

These
    limits are tied to the definition of election expense. Section 443(1) of the
CEA
provides that [n]o candidate, official agent of a candidate or person
    authorized under paragraph 446(c) to enter into contracts shall incur election
    expenses in an amount that is more than the election expenses limit calculated
    under section 440. Under s. 497(1)(s), any official agent or candidate who
    exceeds the election expenses limit is guilty of a strict liability offence.

[15]

A
    candidate is entitled to partial reimbursement of election expenses, provided
    he or she complies with the reporting requirements (ss. 464, 465). At the
    relevant time, candidates were entitled to reimbursement of 60% of allowable
    election expenses.

[16]

Section
    406 defines an electoral campaign expense of a candidate as an expense
    reasonably incurred as an incidence of the election, including an election
    expense, a personal expense, and any fees of the candidates auditor and costs
    incurred as a result of a recount.

[17]

The
    definition of election expense is set out in s. 407, which is the central
    provision at issue in this appeal. It defines election expense in a general
    way in ss. 407(1):

(1)
An election expense includes any cost
    incurred, or non-monetary contribution received, by a registered party or a
    candidate, to the extent that the property or service for which the cost was
    incurred, or the non-monetary contribution received, is used to directly
    promote or oppose a registered party, its leader or a candidate during an
    election period.

[18]

Section
    407(3) identifies certain expenses that are expressly included within the
    definition, notably, in ss. 407(3)(e), voter surveys:

(3)
An election expense referred to in
    subsection (1) includes a cost incurred for, or a non-monetary contribution in
    relation to,

(a) the production of advertising or promotional
    material and its distribution, broadcast or publication in any media or by any
    other means;

(b)
the payment of remuneration and expenses to
    or on behalf of a person for their services as an official agent, registered
    agent or in any other capacity;

(c)
securing a meeting space or the supply of
    light refreshments at meetings;

(d)
any product or service provided by a
    government, a Crown corporation or any other public agency; and

(e)
the conduct of election surveys or other
    surveys or research during an election period.

[19]

Subsection 407(4) states:

(4) In subsection (1),
cost incurred
means an expense
    that is incurred by a registered party or a candidate, whether it is paid or
    unpaid.

[20]

The
    parties endorse the test for an election expense set out in
Callaghan v.
    Canada (Chief Electoral Officer)
, 2010 FC 43, [2011] 2 F.C.R. 3, revd 2011
    FCA 74, [2011] 2 F.C.R. 80, at para. 120: (i) it must have been incurred by the
    candidate reporting it; (ii) the goods or services for which the expense was
    incurred must be used during the election period; and (iii) the goods and
    services must be used to directly promote or oppose a candidate. The third
    element was referred to in that case as the purpose test.

[21]

Every
    candidate must have an official agent, who is responsible for administering the
    candidates financial transactions for the electoral campaign and for reporting
    them in accordance with the
CEA
(s. 436). The official agent must open
    a separate bank account, in his or her name as official agent, for expenses. All
    financial transactions in relation to the campaign that involve the payment or
    receipt of money are to be paid from or deposited to the account (s. 437(1),
    (3)). After the election, the account must be closed and the official agent
    must provide a final statement of the account to the Chief Electoral Officer (CEO)
    (s. 437(4), (5)). The official agent or the candidates chief financial agent
    must provide the CEO with an audited electoral campaign return showing electoral
    and other expenses and the commercial value of non-monetary contributions
    received by the candidate, among other things (ss. 451-462).
[3]


[22]

It
    is an offence for a candidate or an official agent to provide the CEO with a
    return that he or she knows or ought reasonably to know is false or misleading
    or does not substantially set out the information required to be filed.
[4]

[23]

The
    candidates official agent is the only person permitted to pay expenses or
    accept contributions in relation to the campaign: see ss. 438(2), 438(4). No
    person other than the candidate, his or her official agent, or a person
    authorized to do so by the official agent is permitted to incur expenses in
    relation to the campaign: see s. 438(5).

[24]

With
    this context, I turn to the events giving rise to the charges against the
    appellant and the evidence at trial, as it relates to the issues on appeal.

C.

Background

[25]

The
    appellant does not challenge the underlying findings of fact made by the trial
    judge as confirmed by the SCAJ. His appeal is based on alleged legal errors in
    the interpretation of the
CEA
. Accordingly, I propose to give only a
    brief summary of the material background facts. In the next section, I will
    summarize the key conclusions in the courts below.

[26]

The
    appellant was the incumbent Member of Parliament for the federal riding of
    Peterborough. He ran for re-election in the 2008 federal election. The election
    writ period was from September 7, 2008 to October 14, 2008.

[27]

The
    allegations against the appellant arose from his dealings with Frank Hall
    (Hall), the president of Holinshed Research Group (Holinshed). Holinshed
    conducted voter identification telephone campaigns, contacting potential voters
    to determine whether they were likely to support the candidate. It also
    conducted GOTV services, in which voters identified as favourable to the
    candidate were contacted on election day to encourage them to vote.

[28]

Hall
    testified that the appellant spoke to him before the writ period about using
    Holinsheds services for voter identification and GOTV services in the
    election. Hall sent the appellant a quote for $21,600, excluding GST.

[29]

The
    appellant did not initially pursue the quote, because he thought he would be
    eligible for similar services provided by the Conservative Party. Shortly after
    the start of the election, when the anticipated party support was not
    forthcoming, the appellant renewed discussions with Hall, who sent him a new
    quote from Holinshed, this time for $21,000, including GST. The appellants
    campaign manager, John McNutt (McNutt) faxed back a signed and accepted copy
    of the invoice dated September 15, 2008.

[30]

The
    appellant initially took steps, through his official agent Richard McCarthy
    (McCarthy) to pay the invoice through his campaign account. It was soon realized,
    however, that the payment of Holinsheds invoice would put the appellants
    campaign over his expense limit. Hall was advised that the campaign could not
    pay the invoice. Predictably, Holinshed downed tools and stopped making voter
    identification calls.

[31]

The
    trial judge accepted Halls evidence that on October 2, 2008, the appellant
    told him that he wanted the calling resumed as soon as possible and that he
    would pay for it himself. The appellant asked Hall to work with him on the
    invoicing for Holinsheds services.

[32]

Hall
    testified that on about October 9, 2008, the appellant wrote a personal cheque
    to Holinshed for $21,000. The cheque was back-dated to August 18, 2008  that
    is, a date before the election writ period.

[33]

With
    the funds in hand and its invoice paid, Holinshed resumed voter identification
    calling and also provided GOTV services on election day.

[34]

Two
    months after the election campaign ended, on December 12, 2008, Hall sent the
    appellant an invoice, dated September 14, 2008, in the amount of $1,575, for
    limited voter GOTV.

[35]

Like
    all candidates, the appellants campaign was required to file an electoral
    campaign return with Elections Canada. Both the candidate and official agent
    are required to solemnly declare that the information contained in the return
    is correct and that election expenses have been properly recorded.

[36]

The
    appellants return listed the amount paid to Holinshed as $1,575. His personal
    payment of $21,000 was not reported. The total amount listed for election
    campaign expenses was $91,770, ostensibly just under the election expense limit
    of $92,566. The appellant signed the solemn declaration on February 10, 2009
    and McCarthy signed it on February 11, 2009. The return was then filed with
    Elections Canada.

[37]

Some
    time later, the appellant and Hall had a falling out. Hall went to Elections
    Canada and spilled the beans about the work done by Holinshed for the
    appellants campaign during the 2008 election. These charges ensued.

D.

proceedings and decisions Below

(1)

Trial

[38]

The
    appellant was tried with McCarthy in the Ontario Court of Justice over the
    course of 15 days.

[39]

The
    Crowns position at trial was that the appellants personal payment of $21,000
    to Holinshed was an election expense and that, knowing the payment brought his
    campaign over its spending limit, the appellant and McCarthy attempted to
    conceal the expense, through a false invoice for $1,575.

[40]

The
    defence position was that Holinsheds $21,000 invoice did not reflect the appellants
    discussions with Hall and was signed in error. The defence also took the
    position that in order to prove excessive election spending, the Crown was
    required to prove that the expense was used to directly promote or oppose a candidate
    during the election period. Defence counsel submitted that there was no proof
    that the work done by Holinshed was actually used to directly promote the
    appellant.

[41]

The
    trial judge rejected this argument. She held that the categories of expenses
    identified in s. 407(3) of the
CEA
are deemed to be election expenses.
    Since the voter identification and GOTV work done by Holinshed was a deemed
    election expense under s. 407(3)(e), it was unnecessary to consider the extent
    to which the services were used to directly promote the candidate. If it were
    necessary to decide whether Holinsheds services were used to directly promote the
    appellant, the trial judge found they were.

[42]

The
    trial judge also concluded that it was unnecessary to consider the commercial
    value of the services because commercial value was only relevant for
    non-monetary contributions. In her view, commercial value was not a concept
    that applied to expenses generally.

[43]

The
    trial judge stated that she had concerns about the appellants credibility on the
    contested issues. She noted that there were a number of inconsistencies and
    improbabilities in his evidence.

[44]

The
    trial judge also drew an adverse inference against the appellants credibility
    from his failure to call three witnesses  his brother Doug Del Mastro, who was
    in charge of the campaigns database, Bruce Fitzpatrick (Fitzpatrick), who
    was running the appellants in-house GOTV operation, and McNutt, his campaign
    manager. She found that all three would have been in a position to provide
    evidence on important issues.

[45]

Although
    the trial judge said that she had some hesitation about Halls evidence, her
    hesitation was overcome by the ample corroboration of that evidence.

[46]

The
    trial judge found the appellant guilty on count one, of incurring election
    expenses that exceeded the campaign limit, and on count two, of wilfully
    exceeding his personal contribution limit. She found him guilty on count three,
    as a party to filing a false or misleading electoral campaign return, and on
    count four, of filing an electoral campaign return that did not set out the
    required information. The latter charge was stayed under the principle in
R.
    v. Kienapple
, [1975] 1 S.C.R. 729.

(2)

Summary Conviction
    Appeal

[47]

The
    appellant appealed his convictions and sentence to the Superior Court of
    Justice and the Crown cross-appealed his sentence. The appeals were dismissed,
    with the exception of the restitution order, which was set aside.

[48]

The
    SCAJ rejected the appellants argument that the trial judge was required to
    determine the actual value of the proven telephone work, how much of the telephone
    work was actually done and how much money was actually earned by Holinshed
    during the election period.

[49]

The
    SCAJ held that commercial value is only relevant when it is necessary to
    determine the value of a non-monetary contribution. Since this case did not
    involve a non-monetary contribution, the commercial value of the services was
    not relevant. All that mattered was whether the appellant incurred a cost in
    relation to Holinsheds services during the election period. If so, that cost
    was an election expense under s. 407(3) of the
CEA
.

[50]

The
    SCAJ concluded that the trial judge properly drew an adverse inference from the
    appellants failure to call Fitzpatrick and Doug Del Mastro as witnesses.
    However, she erred in drawing an adverse inference from the failure to call
    McNutt, because he did not testify due to an agreement between the Crown and
    the defence. The SCAJ held, however, that it was appropriate to apply the
    curative proviso under s. 686(1)(b)(iii) of the
Criminal Code
because
    there was no substantial wrong or miscarriage of justice.

[51]

The
    SCAJ also rejected the appellants argument that he could not be convicted as a
    party to an offence under the
CEA
through the application of the
Code
.
    He concluded that by virtue of s. 34(2) of the
Interpretation Act
, all
    the provisions of the
Code
apply to offences created under another Act
    of Parliament, unless Parliament has clearly expressed an intention to the
    contrary. None of the provisions in the
CEA
manifested a clear intention
    of Parliament to preclude resort to the party liability provisions of the
Code
.
    Therefore, it was possible for the appellant to be convicted as a party to an
    offence under the
CEA
.

[52]

The
    SCAJ dismissed the appeal and cross-appeal from sentence, with the exception of
    the $10,000 restitution order. The offences were serious and struck at the
    heart of the democratic electoral process. The trial judges analysis was a
    well-reasoned balancing of the sentencing principles. The SCAJ set aside the restitution
    order, however, because there was no evidence the Peterborough Electoral
    District Association suffered damages.

E.

the issues

[53]

The
    appellant raises three issues:

First
: That the trial judge erred in her interpretation
    and application of the definitions of election expense under s. 407 of the
CEA
,
    and of commercial value under s. 2(1) of the
CEA
, causing her to
    ignore evidence relevant to whether the appellant exceed his campaign expense
    limit.

Second
: That the trial judge erred in determining, on
    counts three and four, that the appellant was liable as a party to the offence
    committed by his official agent, McCarthy, and that the SCAJ erred in finding
    that the third party liability provisions of the
Criminal Code
apply
    to prosecutions under the
CEA
by operation of s. 34(2) of the
Interpretation
    Act
.

Third
: That the trial judge erred in drawing an adverse
    inference from the appellants failure to call three witnesses, namely John
    McNutt, Bruce Fitzgerald and Doug Del Mastro.

F.

ANALYSIS

(1)

The statutory
    interpretation issue

[54]

The appellant submits that statutory interpretation is the core issue
    on the appeal. I agree.

[55]

On the appellants interpretation, the purpose test animating the
    definition of an election expense requires an analysis of the extent to which goods
    or services purchased as an election expense, either generally in s. 407(1)
    or in one of the enumerated categories in s. 407(3), are actually used or
    consumed for the purpose of the election campaign. It also requires, he says,
    an analysis of the commercial value of that property or service.

[56]

In other words, as I will explain shortly, the appellant says that it
    is not enough for the Crown to establish that the candidate spent $100 on
    particular goods or services that would qualify as an election expense. The
    Crown must also establish the extent to which the goods or services were
    actually used in the campaign and the commercial value of the amounts used.

[57]

The appellant relies in part upon the definition of non-monetary
    contribution, a term used in s. 407(1) and (3). That definition, contained in
    s. 2(1), is as follows:

non-monetary

contribution
means the commercial value of
    a service, other than volunteer labour, or of property or of the use of
    property or money to the extent that they are provided without charge or at
    less than their commercial value.

[58]

The
definition of commercial value, in s. 2(1),
    is:

commercial value
, in relation to
    property or a service, means the lowest amount charged at the time that it was
    provided for the same kind and quantity of property or service or for the same
    usage of property or money, by

(a) the person who provided it, if the person is
    in the business of providing that property or service; or

(b) another person who provides that property or
    service on a commercial basis in the area where it was provided, if the person
    who provided the property or service is not in that business.

[59]

The appellant submits that, assuming there was a contract with
    Holinshed to carry out telephone polling services for $21,000, it was necessary
    for the trial judge to determine (a) how much of the polling work was actually performed
    by Holinshed; (b) the extent to which that work directly promoted the
    appellants campaign; (c) the actual commercial value of the proven polling
    work, regardless of what the contract stated or what Holinshed was actually
    paid; and (d) that this value caused the campaign to exceed its limit. The
    courts below erred, he submits, in failing to consider the extent to which
    Halls services were actually
used
by the appellant to promote his campaign. They also erred in determining
    that the application of s. 407(3) made it unnecessary to consider the
    application of s. 407(1), in refusing to admit the evidence of the appellants
    staff concerning the extent to which Holinsheds work was actually used in the
    campaign and in failing to consider the commercial value of Halls services.

[60]

The starting point for the statutory interpretation analysis is
    Driedgers modern principle, first expressed in his 1974 edition and
    repeatedly applied by Canadian courts ever since: see
Re. Rizzo
    & Rizzo Shoes Ltd.
, [1998] 1 S.C.R. 27, at para. 21
.
    That principle holds that:

the words of an Act are to be read in their
    entire context, in their grammatical and ordinary sense harmoniously with the
    scheme of the Act, the object of the Act, and the intention of Parliament.

[61]

As Ruth Sullivan notes, statutory interpretation is a multi-dimensional
    exercise and requires a court to consider whether a particular interpretation
    complies with the legislative text, promotes the intention of the legislature,
    and produces a result that is reasonable and just, in compliance with accepted
    legal norms:
Ruth Sullivan,
Sullivan on the Construction of Statutes
,
    6th ed. (Markham: LexisNexis, 2014), at pp. 7-10.

[62]

As discussed earlier, the purpose of the electoral financing regime
    contained in the
CEA

is to ensure that elections
    are fair to both candidates and electors. The courts have affirmed that
    electoral finance rules and spending limits play a critical role in preserving
    the integrity of the electoral process.
In
Figueroa v. Canada
    (Attorney General)
, 2003 SCC 37, [2003] 1 S.C.R. 912, Iacobucci J.
    described electoral financing, at para. 72, as an integral component of the
    electoral process and said that it is of great importance that the integrity
    of the electoral financing regime be preserved. In
Conservative Fund
    Canada v. Canada (Elections)
, 2010 ONCA 882, 275 O.A.C. 175, leave to
    appeal refused, [2011] S.C.C.A. No. 65, at para. 93, Epstein J.A. concluded
    that spending limits are the primary instrument used by Parliament to promote
    the egalitarian model of elections.

[63]

In
Harper v. Canada (Attorney General)
, 2004 SCC 33,
    [2004] 1 S.C.R. 827,
Bastarache J. spoke of the regulation of
    electoral spending as creating a level playing field for elections. Referring
    to the courts decision in
Libman v. Quebec (Attorney General)
,
[1997] 3 S.C.R. 569, he observed, at para. 61, that spending
    limits are necessary to prevent the affluent from monopolizing election
    discourse. He continued, at para. 62:

The Court's conception of electoral fairness as reflected in
    the foregoing principles [from
Libman
] is consistent with the
    egalitarian model of elections adopted by Parliament as an essential component
    of our democratic society. This model is premised on the notion that
    individuals should have an equal opportunity to participate in the electoral
    process. Under this model, wealth is the main obstacle to equal participation;
    see C. Feasby, "
Libman v. Quebec (A.G.)
and the Administration of
    the Process of Democracy under the
Charter
: The Emerging Egalitarian
    Model" (1999), 44
McGill L.J.
5. Thus, the egalitarian model
    promotes an electoral process that requires the wealthy to be prevented from
    controlling the electoral process to the detriment of others with less economic
    power. The state can equalize participation in the electoral process in two
    ways; see O. M. Fiss,
The Irony of Free Speech
(1996), at p. 4. First,
    the State can provide a voice to those who might otherwise not be heard. The
    Act does so by reimbursing candidates and political parties and by providing
    broadcast time to political parties. Second, the State can restrict the voices
    which dominate the political discourse so that others may be heard as well. In
    Canada, electoral regulation has focussed on the latter by regulating electoral
    spending through comprehensive election finance provisions. These provisions
    seek to create a level playing field for those who wish to engage in the
    electoral discourse. This, in turn, enables voters to be better informed; no
    one voice is overwhelmed by another. In contrast, the libertarian model of
    elections favours an electoral process subject to as few restrictions as
    possible.

[64]

This
    legislative purpose informs the interpretation of ss. 407(1) and 407(3)(e). The
    legislative history of the latter provision also informs its interpretation. It
    was added to the
CEA
by amendment effective January 1, 2004:
An
    Act to Amend the Canada Elections Act and the Income Tax Act
, S.C. 2003,
    c. 19, s. 26. Before that time, Elections Canada had issued a guideline in 1988
    expressing the view that the cost of electoral survey information was not an
    electoral expense because it did not result in the promotion of the party, its
    leader or candidates. The logic of this statement was criticized by the Royal
    Commission on Electoral Reform and Party Financing (the Lortie Commission): Royal
    Commission on Electoral Reform and Party Financing,
Reforming Electoral
    Democracy (Final Report)
(Ottawa: Minister of Supply and Services Canada,
    1991), at p. 155. Thus, the addition of s. 407(3)(e) to the
CEA
was a
    response to the previous interpretation of s. 407(1) that had excluded election
    surveys from the definition of election expense.

[65]

As
    the Lortie Commission observed, at p. 152 of its report, because the concept of
    election expense is such a key component of the spending limits framework,
    its definition must be clear and unambiguous so that candidates and those who
    work on election campaigns, including official agents, know exactly where they
    stand.

[66]

In
    my view, s. 407(1) and s. 407(3)(e) are clear and unambiguous. For convenience,
    I set them out again:

407(1) An election expense includes any cost incurred, or
    non-monetary contribution received, by a registered party or a candidate, to
    the extent that the property or service for which the cost was incurred, or the
    non-monetary contribution received, is used to directly promote or oppose a
    registered party, its leader or a candidate during an election period.



(3)
An election expense referred to in subsection
    (1) includes a cost incurred for, or a non-monetary contribution in relation
    to,



(e)
the conduct of election surveys or other
    surveys or research during an election period.

[67]

Section
    407(1) requires an examination of the extent that the property or service for
    which the cost was incurred  is used to directly promote  a candidate during
    an election period. As the Federal Court observed in
Callaghan
, at
    para. 120, this requires: (i) that the cost be incurred by the candidate, (ii) that
    the property or services be used during the election period and (iii) that the
    property or services be used for the purpose of promoting the candidate. It
    does not matter when the cost was incurred, whether it was paid or not, or when
    it was paid.

[68]

I
    agree with the respondent that the various sub-categories in s. 407(3) can
    properly be regarded as deemed election expenses, because they directly
    promote the candidate during the election period. Under sub-paragraph
    407(3)(e), as with its neighbours (sub-paras. (a) advertising materials, (b)
    remuneration of an official agent, (c) the cost of meeting space and light
    refreshments at meetings), the cost of election surveys or research during an
    election period is deemed to directly promote the candidate during an election
    period. No analysis is required of whether it does so in fact.

[69]

The
    appellants interpretation would add two other requirements to s. 407(1) and
    407(3). First, it would require an examination of the extent to which the
    product or service was actually used or consumed by the candidate. Second, it would
    also require an examination of the commercial value of the product or service,
    apart from its cost. Thus, on this interpretation, a candidate need not report
    the money spent to purchase goods or services. He or she need only report the
    commercial value of that portion of the goods or services that he or she
    actually uses or consumes. The appellant says that the Crown failed to prove
    these amounts in relation to Holinsheds services and that the trial judge
    erred in refusing to permit him to adduce evidence to prove that he did his own
    polling and GOTV work and that he did not really consume much of what Holinshed
    was contracted to provide.

[70]

The
    appellants interpretation can best be understood and evaluated by the examples
    used in his submissions and put to him in argument.

[71]

He
    gave the example of a candidate purchasing election lawn signs for $100. This
    would fall within s. 407(3)(a): production of advertising material. During
    argument, the court suggested the example of a candidate purchasing 100
    cupcakes for a campaign reception, an expense under s. 407(3)(c): supply of light
    refreshments at meetings.

[72]

On
    the appellants interpretation of s. 407(1) and (3), the candidate need only
    account for the value of the lawn signs actually used and the number of
    cupcakes actually consumed at the meeting. Thus, if only half the lawn signs
    were planted in lawns and the rest languished in a workers garage, or only 50
    cupcakes were eaten because attendance at the meeting was less than expected,
    the candidate need only account for half the cost. And, the appellant says, the
    candidate need only account for the commercial value of what was consumed. So
    if he or she paid more than market value for the signs or the cupcakes, he or
    she only need account for the market value of what was used.

[73]

In
    my view, there is nothing in the statutory language that supports this
    interpretation. Nor does it comport with the intention of Parliament. It would
    result in an election expense regime that would be uncertain, unworkable and
    impractical. Candidates and their agents would never know, at any point in
    time, where they stood on their election expense limits because they would have
    no way of knowing what had been or would be consumed and whether its
    commercial value was more, or less, than the amount actually paid. The
    reporting of election finances would become a nightmare if these sort of
    calculations were required. The auditing and investigation of expenses for hundreds
    of candidates across the country would be impractical, time consuming and
    expensive. Instead of being simple and transparent, the reporting, auditing and
    disclosure of election expenses would be confusing and opaque.

[74]

The
    appellant introduces a concept that is not contained in the legislation  a
    requirement to determine the value of the product or service actually used or
    consumed. Sections 407(1) and (3) speak of an expense or a cost incurred.
    In keeping with the object of the legislation, these are simple,
    easily-understood terms that can readily and easily be applied. An invoice can
    be produced to establish an expense.

[75]

The
    appellants argument that the Crown must establish the commercial value of the
    property or service is also flawed.

[76]

The
    term commercial value applies to non-monetary contributions received by a
    candidate and used to promote the candidate during an election period. This is
    evident from the definitions of commercial value and non-monetary
    contribution in s. 2(1) of the
CEA
, which I restate here for
    reference:

commercial value
, in relation to property or a
    service, means the lowest amount charged at the time that it was provided for
    the same kind and quantity of property or service or for the same usage of
    property or money, by

(a) the person who provided it, if the person is in the
    business of providing that property or service; or

(b) another person who provides that property or service on a
    commercial basis in the area where it was provided, if the person who provided
    the property or service is not in that business.



non-monetary contribution
means the commercial value
    of a service, other than volunteer labour, or of property or of the use of
    property or money to the extent that they are provided without charge or at less
    than their commercial value.

[77]

Section
    407(1) draws within the meaning of election expense any non-monetary
    contribution received, to the extent that that contribution is used to
    directly promote the candidate during the election period. This requires a
    determination of the commercial value
of the
    non-monetary contribution
. There is no statutory requirement to
    determine the commercial value of the cost incurred as an election expense.

[78]

It
    is noteworthy that, according to the evidence accepted by the trial judge, the
    appellant and his campaign team realized early in the campaign that they would
    exceed his campaign limit if they incurred the Holinshed expense. This was not
    based on an assessment of the commercial value of the services or on an estimate
    of how much of the services would be consumed. It was based on the invoice that
    Holinshed had given them. The appellants campaign knew almost immediately that
    paying the bill would put the appellant off-side on his expenses. This was why
    the appellant paid the bill personally and then worked with Hall to procure a
    false invoice.

[79]

For
    these reasons, I would reject the appellants ground of appeal based on the
    interpretation of the
CEA
. The Act is clear and unambiguous that the
    various sub-categories under s. 407(3) are deemed election expenses, in the
    sense that these types of expenses are deemed to directly promote the candidate
    during an election period. The measure of this expense is the cost incurred by
    the candidate, not the value of goods or services consumed. The concept of
    commercial value only applies in the context of non-monetary contributions
    and has no application to goods or services purchased by a candidate.

(2)

The party liability
    issue

[80]

This
    ground of appeal relates to counts three and four.

[81]

Counts
    three and four asserted that the appellant, a candidate, and McCarthy, his
    official agent, filed a campaign return that omitted to report a contribution
    from the appellant and omitted to report an election expense of $21,000,
    instead reporting an election expense of $1,575. In so doing, the counts
    alleged, they provided an election return to the CEO that they knew or ought
    reasonably to have known contained a material statement that was false or
    misleading and failed to set out the information required, contrary to ss.
    463(1)(a) and (b), thereby committing offences contrary to ss. 497(3)(v) and
    500(5) of the
CEA
.
[5]

[82]

The
    trial judge found McCarthy guilty of the offences and found the appellant
    liable as a party. The appellant submits, as he did in the court below, that s.
    497(3)(v) applies only to agents and that he cannot be liable as a party to an
    offence committed by McCarthy.

[83]

The
    SCAJ held that the party liability provisions of the
Criminal Code
apply to the
CEA
by virtue of s. 34(2) of the
Interpretation Act
,
    which provides:

34(2) All the provisions of the Criminal Code relating to
    indictable offences apply to indictable offences created by an enactment, and
    all the provisions of that Code relating to summary conviction offences apply
    to all other offences created by an enactment,
except to the extent that the
    enactment otherwise provides
. [Emphasis added.]

[84]

The
CEA
does not expressly otherwise provide. The appellant submits,
    however, that the
CEA
contains a complete code with respect to
    election offences, which impliedly excludes grounds of liability not expressly
    stated. He submits that the offence provisions of the
CEA
are
    exhaustive in defining the persons who may be liable for certain offences as principals
    and the circumstances in which persons other than a principal may be criminally
    liable. He relies on the principle of interpretation
expressio unius est
    exclusio alterius
(to express one thing is to exclude another): see
Sullivan
,
    at p. 248.

[85]

The
    appellant points out that there are specific provisions in the
CEA
dealing with offences committed by numerous individuals and entities, including
    not only candidates and their official agents, but also election officers, returning
    officers, poll clerks, broadcasters, financial agents, and electors, to
    name a few. On the other hand, the statute also creates offences that may be
    committed by any party, preceded by the words, Every person  who . For
    example, ss. 480 and 481 begin with the words Every person is guilty of an
    offence who.

[86]

The
    appellant notes as well that some provisions of the
CEA
expressly
    extend liability to persons other than a principal, for example:

·

s. 320 (a candidate or a
person acting on
    their behalf
);

·

s. 322 (a landlord or
person acting on
    their behalf
);

·

s. 330 (no person shall use,
aid, abet,
    counsel or procure
the use of a broadcast station outside Canada during an
    election with intent to influence voting);

·

s. 351 (a
third party
may not circumvent
    an election expense limit);

·

s. 423(2) (no registered party and
no
    third party
shall collude with each other for the purpose of circumventing
    the maximum amount of permitted election expenses of a registered party);

·

s. 443(2) (prohibits
collusion
between
    a candidate, official agent, person authorized
or third party
for the
    purpose of circumventing the
election expense limits); and

·

s. 478.15(2) (prohibits
collusion
by
    any person to circumvent or attempt to circumvent the expense limit for an
    electoral district referred to in para. 478.14).

[87]

The
    appellant says that had Parliament intended the party liability provisions of
    the
Code
to apply to the
CEA
, it would have been unnecessary
    to spell out with such great particularity the parties who are liable for
    specific forms of misconduct and the circumstances in which criminal liability could
    rest with someone other than the named principal.

[88]

The
    SCAJ found that the law is well settled that s. 34(2) of the
Interpretation
    Act
applies to offences created under another statute unless Parliament
    has clearly expressed a contrary intention: see
Ukrainetz v. Canada
    (Attorney General)
(1995), 128 Sask. R. 308 (C.A.). The fact that the
    statute is silent, or contains some provisions touching on the same matter as
    the
Code
, is not sufficient to manifest a contrary intention: see
R.
    v. Ross
(1991), 68 C.C.C. (3d) 380 (B.C.C.A.), at pp. 382-383;
R v. Multiform
    Manufacturing Co.
, [1990] 2 S.C.R. 624, at pp. 629-630.

[89]

The
    SCAJ expressed his conclusions on this issue, at paras. 150-152:

While the appellant references a few sections of the CEA and
    then submits that the CEA "has its own provisions in which it very
    carefully states which offences are to include party liability", this
    submission finds no support in the text of the CEA.

Simply put, none of the provisions of the CEA that the
    appellant referenced manifest a clear intention of Parliament to preclude
    resort to s. 21 of the Criminal Code in relation to the myriad of offences
    created under the CEA. The CEA is not a complete code. The CEA does not expressly
    oust the provisions of the Criminal Code. This ground of appeal fails.

The trial judge did not err in convicting Del Mastro as a party
    to the offence relating to the filing of the false and misleading campaign return.

[90]

The
    Supreme Court considered s. 34(2) (then s. 27(2)) of the
Interpretation Act
in
R. v. Multiform Manufacturing Co
. The issue in that case was
    whether a provision in the
Bankruptcy Act
, R.S.C. 1970, c. B-3,
    authorizing searches ousted the provisions of the
Criminal Code
for
    obtaining a search and seizure warrant.  The Supreme Court noted, at p. 630,
    that in cases where the statute was silent as to search and seizure powers, it
    could not be said that s. 27(2) did not apply where there was not in the statute
    an 'enactment [that] otherwise provides'.

[91]

Cases
    where the courts have held that a statute otherwise provides generally involve
    more than mere silence or duplication typically, a provision that is clearly
    contrary to the
Code
provisions.

[92]

For
    example, in
Kourtessis v. Minister of National Revenue
, [1993] 2
    S.C.R. 53, La Forest J. held that a provision in the
Income Tax Act
otherwise provided and ousted the
Code
provision.
[6]
The provision at issue involved search warrants. Under the
Income Tax Act
,
    the power to issue a search warrant was vested in a Superior Court or Federal Court
    judge. Under the
Code
, a justice of the peace had the power to issue
    search warrants. Thus, the
Income Tax Act
provision was held to be a
    special provision providing otherwise as contemplated by s. 34(2) of the
Interpretation
    Act
.

[93]

In
Ukrainetz v. Canada
, the Saskatchewan Court of Appeal held that to
    preclude the use of the
Code
requires a clear expression of
    Parliaments intention to do so. The court concluded there was no such clear
    intention. The
Tax Rebate Discounting Act
provided for fines, but did
    not specifically provide that imprisonment could be imposed on default. The
Code
had such a provision and the court concluded it applied because of s. 34(2) of
    the
Interpretation Act
. Thus, the mere absence of a reference was not
    enough to otherwise provide. It had to be clearly expressed.

[94]

The
    same issue of imposing imprisonment on default to pay a fine was addressed by
    the British Columbia Court of Appeal in
R. v. Ross
. Like the Supreme
    Court and the Saskatchewan Court of Appeal, the court concluded that Parliaments
    silence does not otherwise provide.

[95]

The
    court in
Ross
also considered the argument that the fine provisions in
    the
Unemployment Insurance Act
were a complete code and excluded all
    other penalties by virtue of the maxim
expressio unius est exclusio
    alterius
. The court held, at p. 383, that the
expressio unius
maxim was necessarily displaced by the operation of the
Interpretation Act
.

[96]

In
R. v. Raghubeer
, 2006 ONCJ 165, a judge of the Ontario Court of
    Justice considered s. 34(2) of the
Interpretation Act
in the context of
    charges under the
CEA
. The trial judge found that the accused was not
    personally liable, but went on to consider party liability, relying on s. 34(2)
    of the
Interpretation Act
. The accused argued that because the
CEA
provided a definition of group, Parliament intended to oust normal rules of
    party liability. Instead, one could only be liable if one fell within the
    definition of group under the
CEA
.

[97]

The
    trial judge rejected this argument. He held that the definition of group was
    intended to expand the types of entities that could be charged under the
CEA
to include unincorporated associations. This section did not manifest an
    intention to oust the normal penal theory of party liability. It did not
    provide otherwise as required by s. 34(2) of the
Interpretation Act
.

[98]

Consistent
    with these authorities, I am of the view that in order to exclude the
    application of the
Criminal Code
by virtue of s. 34(2) of the
Interpretation
    Act
, there must either be an statement to that effect in the statute or it
    must be excluded by necessary implication as a result of a direct conflict
    between the statutory provision and the
Code
.

[99]

None
    of the provisions of the
CEA
relied upon by the appellant meet the
    threshold of otherwise providing, either expressly or by necessary
    implication.

[100]

Furthermore, the
    appellants reliance on the
expressio unius
principle is misplaced, in
    my view. By virtue of the
Interpretation Act
, all provisions of the
Code
apply, unless the
Act
provides otherwise. The inference from not
    including those provisions is not that Parliament must have intended to exclude
    them, but, by virtue of the
Interpretation Act
, that they apply
    because Parliament would have said otherwise if it did not want them to apply.

[101]

I would
    therefore dismiss the appeal with respect to count three.

(3)

The adverse inference
    issue

[102]

I turn to the
    third issue. As I have noted, the SCAJ found that although the trial judge
    erred in drawing an adverse inference from the appellants failure to call
    McNutt, it was an appropriate case in which to apply the curative proviso.

[103]

The appeal comes
    to this court pursuant to leave to appeal granted under s. 839(1) of the
Code
.
    As Doherty J.A. noted in
R. v. R.(R.)
, 2008 ONCA 497, 90 O.R. (3d) 641,
    at para. 24, it is an appeal from the decision of the SCAJ and not a second
    appeal from the trial decision. It is also an appeal limited to questions of
    law alone. In
R.(R.)
, at para. 37, Doherty J.A. summarized the
    principles applicable to leave to appeal under s. 839:

In summary, leave to appeal pursuant to s. 839 should be
    granted sparingly. There is no single litmus test that can identify all cases
    in which leave should be granted. There are, however, two key variables - the
    significance of the legal issues raised to the general administration of
    criminal justice, and the merits of the proposed grounds of appeal. On the one
    hand, if the issues have significance to the administration of justice beyond
    the particular case, then leave to appeal may be granted even if the merits are
    not particularly strong, though the grounds must at least be arguable. On the other
    hand, where the merits appear very strong, leave to appeal may be granted even
    if the issues have no general importance, especially if the convictions in
    issue are serious and the applicant is facing a significant deprivation of his
    or her liberty.

[104]

In this case,
    the appellant sought leave to appeal his convictions on the basis that the
    trial judges errors in the interpretation of the
CEA
raised arguable
    questions of law that had significance to the administration of justice beyond
    the four corners of the case. He did not seek leave to appeal the SCAJs dismissal
    of the adverse inference ground of appeal.

[105]

In granting
    leave to appeal to this court, Gillese J.A. noted that the proposed grounds raised
    by the appellant met the
R.(R.)
test because they related to the
    interpretation of the
CEA
and the application of the
Code
, that
    there was little case law on the subject and that the issues were of importance
    beyond the immediate parties. She also granted the appellant leave to appeal his
    sentence, noting that the sentence appeal raised the issue of whether a
    custodial sentence was demonstrably unfit or otherwise unreasonable for such offences.
    Leave was not granted with respect to the adverse inference issue because it
    was not requested.

[106]

As leave to appeal
    was neither sought nor granted, I would not consider this ground of appeal. I
    would add that in any event, notwithstanding the acknowledged error in relation
    to McNutt, I would not interfere with the SCAJs conclusion that this would be
    an appropriate case for the application of the curative proviso of the
Code
.


G.

DISPOSITION

[107]

For the
    foregoing reasons, I would dismiss the appeal.

Released: GRS  SEP 13 2017

George R. Strathy C.J.O.

I agree. M. L. Benotto J.A.

I agree. B.W. Miller J.A.





[1]
This was the version in force between July 12, 2008 and December 15, 2011,
    which encompasses the 2008 electoral campaign
.



[2]

Portions of this background summary are taken from an annex to
    the parties Statement of Agreed Facts. See generally Donald J. Bourgeois, with
    Susan B. Campbell,
Election Law in Canada
, (Markham: LexisNexis Canada
    Inc., 2015), at pp. 1-12, 87-107.



[3]
Section 451(1) requires that the official agent of a candidate
    provide to the CEO certain documents in respect of the election including
    (451(1)(a) an electoral campaign return, in the prescribed form, on the
    financing and expenses for the candidates electoral campaign, (b) an auditors
    report, (c) a declaration by the official agent concerning the return, (d) a
    declaration by the candidate concerning the return. Section 451(2) sets out the
    contents of the return, which includes a statement of the election expenses, a
    statement of electoral campaign expenses other than election expenses, a
    statement of contributions received and the number of contributors, and a
    statement of the commercial value of goods or services provided.



[4]
Sections 463(1)(a) and (b)
    provide that: (1) No candidate and no official agent of a candidate shall
    provide the Chief Electoral Officer with a document referred to in subsection
    451(1) or 455(1) that (a) the candidate or the official agent, as the case may
    be, knows or ought reasonably to know contains a material statement that is
    false or misleading; or (b) does not substantially set out the information
    required by subsection 451(2) or required to be updated under subsection
    455(1). Section 497(3)(v) provides that: (3) Every person is guilty of an
    offence who  (v) being an official agent, contravenes paragraph 463(1)(a) or
    knowing contravenes paragraph 463(1)(b) (providing electoral campaign return
    containing false or misleading statement or one that is incomplete). Section
    500(5) set out the punishment for these offences.



[5]

See footnote 4 for the text of the relevant provisions.



[6]

The Supreme Court was divided on the outcome of the appeal,
    but not on this issue.


